December 1 , 2015 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 Re: Dreyfus Opportunity Funds - Dreyfus Natural Resources Fund Act No. 811-09891 33 Act No. 333-34474 CIK No. 0001111178 Dear Sir or Madam: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the Annual period ended September 30, 2015. Please direct any questions or comments to the attention of the undersigned at (212) 922-6906. Very truly yours, /s/ Elyse Cardona Elyse Cardona Senior Paralegal EC/ Enclosures
